Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8, recites both “a non-horizontal groove” and “the non-horizontal opening groove”.  These should either both read “opening groove” or “groove”.  
Claim 8, line 16, “to receive the rod” should read “to receive a rod”. 
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 4 - 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jackson (US 2006/0069391 A1).

Regarding claim 1, Jackson discloses an elongate guide tool (Abstract, Fig. 1, ref. 1) for use with a spinal bone screw (Fig. 12, ref. 4), the bone screw including a receiver forming a channel and having a bone screw attachment structure (Figs. 12 - 15), the guide tool being reversibly attachable to the bone screw attachment structure for guiding a rod into the channel of the receiver (Abstract), the guide tool comprising: 
a) a body (paragraph [0085], ref. 18, Fig. 1) with a longitudinally extending through-bore extending from a top opening to a bottom opening (paragraph [0091], ref. 57, Fig. 1), the body defining a longitudinal axis of the elongate guide tool (Fig. 5, ref. 8); 
b) a laterally extending pass-through slot extending upwardly from the bottom opening and joined with the through-bore (paragraph [0102], ref. 111, Fig. 4), the pass-through slot defining a pair of spaced opposed legs and being sized and shaped so as to receive the rod therethrough (paragraph [0100], refs. 102, 103, Figs. 2 - 4), the pass- through slot being alignable with the channel of the bone screw receiver (Fig. 17); and 
c) an inwardly projecting attachment structure (Figs. 9 - 10, refs. 126, 127, 130, 131) near the bottom opening sized and shaped to cooperatively engage with the bone screw attachment structure to secure the guide tool to the bone screw (Fig. 17); 
wherein the inwardly projecting attachment structure is sloped relative to the longitudinal axis of the elongate guide tool (as shown, the structure is substantially circular, thus having an outer circumferential surface that is sloped relative to the longitudinal axis due to its curvature).  


Regarding claim 4, Jackson discloses the elongate guide tool of claim 1, wherein the inwardly projecting attachment structure is a first inwardly projecting attachment structure extending from a first leg of the pair of spaced opposed legs, the elongate tool further comprising a second inwardly projecting attachment structure extending from a second leg of the pair of spaced opposed legs (Figs. 10 & 11 show two on each leg).  

Regarding claim 5, Jackson discloses the elongate tool of claim 1, wherein the inwardly projecting attachment structure is sloped to engage the bone screw attachment structure by rotating the elongate guide tool counter-clockwise relative to the bone screw (Figs. 12 - 15 show an attachment structures on each of the legs and paragraph [0111] discloses that the shape of the structures singularly allow only twisting or rotational movement between the tool and receiver which is fully capable of moving both clockwise and counter-clockwise).

Regarding claim 6, Jackson discloses the elongate tool of claim 1, wherein the inwardly projecting attachment structure is sloped to engage the bone screw attachment structure by rotating the elongate guide tool clockwise relative to the bone screw (paragraph [0111], the tool is fully capable of rotating either clockwise or counterclockwise).  

Regarding claim 7, Jackson discloses the elongate tool of claim 1, wherein the inwardly projecting attachment structure is disposed within a chamber defined between the spaced opposed legs (Fig. 9), the chamber further defined by a lateral screw abutment surface offset from the bottom opening (Fig. 9, ref. 141).  

Regarding claim 8, Jackson discloses a tool set (Abstract) or use in implantation of spinal bone screws, the tool set comprising: 
a) a bone anchor (Fig. 4, ref. 4) comprising: a pair of laterally spaced upstanding arms (paragraph [0110], refs. 150, 151, Figs. 12 - 13) forming a rod-receiving channel therebetween (Fig. 13, 153), each of the laterally spaced upstanding arms comprising: 
an external surface extending from a front side to a back side of the receiver (Figs. 12 - 13, the outer surface is considered the same as the external surface); 
an upper surface (best shown in Fig. 12, the uppermost or top surface); and 
a non-horizontal groove formed on the external surface of the receiver (ref. 158k,159 may be considered the non-horizontal groove as it is are not oriented as a rectangle or line centered along a central longitudinal axis, for example  it opens non-linearly at ref. 159), the non-horizontal opening groove spaced from the upper surface and slanted relative to the longitudinal axis of the receiver (ref. 159 creates a slant for groove ref. 158 as shown in Figs. 12 - 13); and 
b) an elongate guide tool (Fig. 1, ref. 1), the elongate tool comprising: 
a body with a longitudinally extending through-bore extending from a top opening to a bottom opening (paragraph [0091], ref. 57, Fig. 1), the body defining a longitudinal axis of the elongate guide tool (Fig. 2, refs. 8, 9, 3); 
a laterally extending pass-through slot extending upwardly from the bottom opening and joined with the through-bore (paragraph [0102], ref. 111, Fig. 4), the pass-through slot defining a pair of spaced opposed legs and being sized and shaped so as to receive the rod therethrough (refs. 102, 103, Fig. 4), the pass-through slot being alignable with the channel of the bone screw receiver (Fig. 17); and   
an inwardly projecting attachment structure near the bottom opening sized and shaped to cooperatively engage with the non-horizontal groove of the bone anchor (Figs. 9 - 11, refs. 126, 127, 130, 131, paragraph [0109]).  

Regarding claim 9, Jackson discloses the tool set of claim 8, wherein the non-horizontal groove and the inwardly projecting attachment structure are arranged such that the inwardly projecting attachment structure engages the non-horizontal groove when the elongate guide tool is rotated counter- clockwise relative to the bone anchor (Fig. 18, paragraph [0111] discloses that the shape of the structures singularly allow only twisting or rotational movement between the tool and receiver which is fully capable of moving both clockwise and counter-clockwise).  

Regarding claim 10, Jackson discloses the tool set of claim 8, wherein the non-horizontal groove and the inwardly projecting attachment structure are arranged such that the inwardly projecting attachment structure engages the non-horizontal groove when the elongate guide tool is rotated clockwise relative to the bone anchor (the tool is fully capable of either rotating clockwise or counter-clockwise).  

Regarding claim 11, Jackson discloses the tool set of claim 8, wherein the inwardly projecting attachment structure is disposed within a chamber defined between the spaced opposed legs, the chamber further defined by a lateral screw abutment surface (Fig. 9, ref. 141) offset from the bottom opening such that when the inwardly projecting attachment structure cooperatively engages the non-horizontal groove of the bone anchor, the upper surfaces of the laterally spaced upstanding arms contact the lateral screw abutment surface (Fig. 35).  

Regarding claim 12, Jackson discloses the tool set of claim 8, wherein the non-horizontal groove comprises a first laterally extending caming surface and the inwardly projecting attachment structure comprises a second laterally extending caming surface, and the cooperatively engaging with the inwardly projecting attachment structure and the non-horizontal groove comprises abutting the first laterally extending caming surface and the second laterally extending caming surface (the rounded outer circumferential surface of structure 126 on the tool is considered to be the second caming surface while the top or proximal surfaces of groove/structure refs. 158, 159 are considered to be the first camping surface, as shown in Figs. 17 - 19 the caming surfaces abut one another).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson (US 2006/0069391 A1) in view of Sicvoi et al. (US 2005/0131408 A1).

Regarding claim 2, Jackson discloses the elongate guide tool of claim 1, except wherein the inwardly projecting attachment structure is a sloped rectangular protrusion.  However Jackson does disclose that other orientations and sizes may be utilized (paragraph [0109]). 

Sicvoi teaches an analogous elongate guide tool (Fig. 1, ref. 10) comprising an inwardly projecting attachment structure that is a sloped rectangular protrusion (paragraph [0045], ref. 72, Figs. 3, 7 & 8, note that Fig. 8 shows a sloped surface ref. 76).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inwardly projecting attachment structure and matching structure on the receiver, to be a sloped rectangular protrusion as taught by Sicvoi, for the purpose of preventing unwanted disengagement via the slope mating surfaces. 

Regarding claim 3, Jackson in view of Sicvoi discloses the elongate guide tool of claim 2, wherein the sloped rectangular protrusion includes rounded corners ( Sicvoi, Fig. 8 shows rounded corners, specifically where surfaces 76 and 78 meet). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773